Citation Nr: 1017158	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for malunion 
of the right radial head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1970, from August 1971 to August 1974, and from 
October 1978 to January 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision in which the RO continued a 
10 percent rating for the Veteran's service-connected 
malunion of the right radial head.  The Veteran filed a 
notice of disagreement (NOD) in November 2005, and, in 
December 2006, the RO issued a statement of the case 
(SOC)(dated in November 2006).  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2007.

The Board notes that, in a January 2008 rating decision, the 
RO awarded the Veteran a total disability rating for 
individual unemployability due to service-connected 
disabilities, effective January 27, 2004.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal fairly has been accomplished.

2.  The Veteran is right-handed.

3.  Pertinent to the December 2004 claim for an increased 
rating, the Veteran's malunion of the right radial head has 
been manifested by complaints of pain, with flexion limited 
to no less than 145 degrees and extension limited to no more 
than 30 degrees.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
malunion of the right radial head are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.69, 4.71, 4.71a, Diagnostic Code (DC) 5212, 5206, 
5207 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2004 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for increase on appeal, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The March 2005 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
December 2004 letter.

Post rating, a March 2006 letter provided the Veteran with 
general information pertaining to VA's  assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the Veteran to respond, theSOC  
forwarded to the Veteran in December 2006 reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or supplemental SOC, is 
sufficient to cure a timing defect).

The Board further notes that the RO notified the Veteran of 
the criteria for higher ratings for elbow/forearm disability 
in the SOC issued in December 2006.  As indicated, this 
notice suffices, in part, for Dingess/Hartman.  However, the 
timing of this notice-at the time of, and not prior to, the 
last adjudication of the claim-also is not shown to 
prejudice the Veteran.  No additional information or evidence 
was received after this criteria was furnished, more than 
three years ago, rendering any further adjudication 
unnecessary.  Moreover. as the Board herein denies the claim 
for increase, no higher rating is being, or is to be, 
assigned.  As such, there can be no prejudice to the Veteran 
under the notice requirements of Dingess/Hartman/

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of a December 2004 VA 
examination.  Also of record and considered in connection 
with the appeal are various statements submitted by the 
Veteran and his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at  543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

Historically, a by rating action of August 1986, the RO 
granted service connection and assigned an initial 10 percent 
rating for malunion of the right radial head under   DCs 
5207-5212, which indicate impairment of the radius (DC 5212) 
rated on the basis of limited extension (DC 5207).  See 
38 C.F.R. § 4.27.  In December 2004, the Veteran filed the 
current claim for increase.  In the March 2005 rating 
decision on appeal, the RO continued the 10 percent rating 
under DC 5207.

The record reflects that the Veteran is right-handed.  As 
such, his right elbow disability affects his major upper 
extremity.  See 38 C.F.R. § 4.69.

Under the rating schedule, normal forearm (elbow) extension 
and flexion is from 0 to 145 degrees, respectively.  Normal 
forearm pronation and supination is from 0 to 80 degrees and 
from 0 to 85 degrees, respectively.  38 C.F.R. § 4.71, Plate 
I.

the Rating Schedule provides for ratings of 0, 10, 20, 30, 
40, or 50 percent where there is limitation of flexion of the 
major forearm to 110, 100, 90, 70, 55, or 45 degrees, 
respectively, and for ratings of 10, 10, 20, 30, 40, or 50 
percent for limitation of extension of the major forearm to 
45, 60, 75, 90, 100, or 110 degrees, respectively.  38 C.F.R. 
§ 4.71a, DCs 5206, 5207.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's service-connected malunion of the right radial head 
is not warranted.

VA treatment records from December 2003 to November 2006 
indicate only one instance of treatment for the right elbow, 
which was in January 2004.  At that time, the Veteran 
reported bumping his right elbow, but denied any motor or 
sensory deficit in the right elbow.

The Veteran's right elbow was evaluated during VA examination 
in December 2004.  He then described stiffness in the arm, 
not being able to extend at the elbow fully, and getting a 
shooting pain into the forearm and elbow when gripping 
tightly.  He also reported episodes of aching 4-5 days a 
week, which were aggravated by overuse or lifting.  He 
furthermore described decreased power in the arm, locking and 
giving way of the elbow at times, and flare-ups approximately 
once a week with any type of lifting or extended use.  The 
Veteran indicated that he treated his condition with over the 
counter medication and ice, but that they had not relieved 
his pain, and that rest and nonuse helped to relieve it.  He 
did not use any braces or slings.  Examination of the right 
elbow revealed no unusual signs of deformity, swelling, or 
atrophy.  On palpation, there was slight tenderness on the 
lateral part of the elbow, but no swelling was palpated and 
there was no change in temperature.  Extension was limited by 
30 degrees, which the Veteran reported was due to stiffness.  
Flexion was to 145 degrees.  After repeatedly flexing and 
extending, testing for pain, weakness, and fatigability 
showed no change, and sensory was grossly intact.  
Contemporaneous X-rays of the right elbow revealed a radial 
head fracture of indeterminate age.  The pertinent diagnosis 
was history of right radial head fracture with residual 
stiffness, pain and limitations of use. 

As indicated, in this case, flexion has been limited to no 
less than 145 degrees and extension has been limited to no 
more than 30 degrees.  These findings do not warrant 
assignment of even a compensable rating for the right elbow 
disability under DC 5206 or 5207, let alone for a rating in 
excess of 10 percent.  As such, the criteria for a rating in 
excess of 10 percent based on limitation of flexion or 
extension of the right forearm are not met.

In reaching this conclusion, the Board has, consistent with 
DeLuca, considered the extent of the Veteran's functional 
loss due to pain and other factors described in 38 C.F.R. §§ 
4.40 and 4.45; however, the pertinent medical evidence 
indicates that the assigned 10 percent rating properly 
compensates the Veteran for the extent of any such loss.

The Board notes the Veteran's statement in his February 2007 
substantive appeal that the December 2004 VA examination did 
not include any weights or resistance on range of motion 
testing, and that his arm became weak with range of motion 
that involved weight resistance.  However, even considering 
the Veteran's asserted additional weakness from resistance 
with range of motion of the right elbow, the Board finds 
that, given that flexion has been limited to no less than 145 
degrees and extension limited to no more than 30 degrees, as 
well as the VA examiner's objective opinion that right elbow 
extension and flexion was not additionally limited beyond 
these measurements by pain, fatigue, weakness or fatigability 
with repetitive use, the Board does not find that a rating in 
excess of 10 percent would be warranted under the schedular 
criteria.  Additionally, the Board notes that the December 
2004 VA examiner noted that there were no  unusual signs of 
deformity, swelling, or atrophy of the right elbow.  See 
38 C.F.R. § 4.40 (in evaluating musculoskeletal weakness, a 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, ether through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like).  

In short, the 10 percent rating assigned for the right elbow 
disability under consideration is consistent with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, as well 
as the intention of the rating schedule, to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The Board also finds that no other diagnostic code under 
38 C.F.R. § 4.71a (for rating musculoskeletal disability of 
the elbow and forearm) provides a basis for assignment of a 
rating in excess of 10 percent for the right elbow 
disability.  It is neither contended nor shown that the 
Veteran's service-connected right elbow disability involves 
ankylosis, flexion limited to 100 degrees and extension 
limited to 45 degrees, supination limited to 30 degrees or 
less, or pronation lost beyond the last quart of arc so that 
the hand does not approach full pronation.  As such, DCs 
5205, 5208 or 5213 provide no basis for any higher rating.  
Likewise, while a rating in excess of 10 percent is 
potentially assignable for nonunion of the radius and ulna, 
as well as for joint fracture with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of the 
head of the radius, the evidence here does not reflect any 
such impairment.  The December 2004 VA X-rays of the right 
elbow revealed a radial head fracture of indeterminate age; 
however, no nonunion of the radius, marked cubitus varus or 
cubitus valgus deformity, or ununited fracture of the head of 
the radius has been  noted at any point pertinent to the 
claim for increase.  Accordingly, DCs 5209, 5210, and 5212 
are similarly inapplicable.  Further, the Veteran's right 
elbow disability has not been shown to involve any factors 
that would warrant rating the disability under any other 
provision of VA's rating schedule. 

For all the foregoing reasons, the Board must conclude that 
there is no basis for staged rating of the Veteran's malunion 
of the right radial head, pursuant to Hart (cited to above), 
and that his claim for higher rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against 
assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § § 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 10 percent for malunion of the right 
radial head is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


  Department of Veterans Affairs


